EXHIBIT 3.3 BYLAWS FOR NetREIT A California Corporation BYLAWS OF NetREIT A California Corporation ARTICLE I 1 Definitions 1 Section 1. "Advisor" 1 Section 2. "Advisory Contract" 1 Section 3. "Affiliate" 1 Section 4. "Appraisal" 1 Section 5. "Appraised Value" 1 Section 6. "Average Invested Assets" 1 Section 7. "Book Value" 1 Section 8. "Bylaws" 1 Section 9. "Corporation Property" 2 Section 10. "Directors" or "Board of Directors" 2 Section 11. "First Mortgage" 2 Section 12. "First Mortgage Loans" 2 Section 13. "Independent Directors" 2 Section 14. "Invested Assets" 2 Section 15. "Junior Mortgage" 2 Section 16. "Junior Mortgage Loans" 2 Section 17. "Mortgages" 3 Section 18. "Mortgage Loans" 3 Section 19. "Net Assets" 3 Section 20. "Net Income" 3 Section 21. "Real Property" 3 Section 22. "REIT Rules" 3 Section 23. "Securities" 3 Section 24. "Securities of the Corporation" 3 Section 25. "Shareholders" 3 Section 26. "Total Operating Expenses" 3 Section 27. "Unimproved Real Property" 4 Section 28. General 4 ARTICLE II 4 Offices 4 Section 1. Principal Executive Office 4 Section 2. Other Offices 5 ARTICLE III 5 Meetings of Shareholders 5 Section 1. Place of Meetings 5 Section 2. Annual Meeting 5 Section 3. Special Meeting 5 Section 4. Notice of Shareholders' Meetings 5 Section 5. Manner of Giving Notice; Affidavit of Notice 6 Section 6. Quorum 6 Section 7. Adjourned Meeting; Notice 6 Section 8. Voting 7 i Section 9. Waiver of Notice or Consent by Absent Shareholders 7 Section 10. Shareholder Action by Written Consent Without a Meeting 8 Section 11. Record Date for Shareholder Notice, Voting and Giving Consents 8 Section 12. Proxies 9 Section 13. Inspectors of Election 9 ARTICLE IV 10 Directors 10 Section 1. Powers 11 Section 2. Number and Qualification of Directors 11 Section 3. Election and Term of Office of Directors 11 Section 4. Removal of Directors 11 Section 5. Vacancies 11 Section 6 Place of Meetings and Meetings by Telephone 12 Section 7. Annual Meeting 12 Section 8. Other Regular Meetings 12 Section 9. Special Meetings 12 Section 10. Quorum 13 Section 11. Waiver of Notice 13 Section 12. Adjournment 13 Section 13. Notice of Adjournment 13 Section 14. Action Without Meeting 13 Section 15. Fees and Compensation of Directors 13 Section 16. Certain Duties of the Directors 13 ARTICLE V 14 Committees 14 Section 1. Committees 14 Section 2. Meetings and Action of Committees 14 ARTICLE VI 15 Officers 15 Section 1. Officers 15 Section 2. Appointment of Officers 15 Section 3. Subordinate Officers 15 Section 4. Removal and Resignation of Officer 15 Section 5. Vacancies in Offices 15 Section 6. Chairman of the Board 15 Section 7. Chief Executive Officer 15 Section 8. President 16 Section 9. Vice Presidents 16 Section 10 Secretary 16 Section 11. Chief Financial Officer 16 ARTICLE VII 17 Indemnification of Directors, Officers, Employees and Other Agents 17 Section 1. Agents, Proceedings and Expenses 17 Section 2. Actions Other Than by the Corporation 17 Section 3. Actions by the Corporation 17 Section 4. Successful Defense by Agent 18 Section 5. Required Approval 18 ii Section 6. Advances of Expenses 18 Section 7. Other Contractual Rights 18 Section 8. Limitations 19 Section 9. Insurance 19 Section 10. Fiduciaries of Corporation Employee Benefit Plan 19 Section 11. Indemnification of Directors and Advisors 19 ARTICLE VIII 20 Investment Policy 20 Section 1. Statement of Investment Policy 20 Section 2. Investment Prohibitions 20 Section 3. Transactions with Affiliates 21 Section 4. Prohibited Security Issuances 22 Section 5. Review by Independent Directors 23 Section 6. Limitations on Corporate Borrowing 23 Section 7. Distribution Policies 23 Section 8. Distribution Reinvestment Plans 23 ARTICLE IX 23 Advisory Contracts 23 Section 1. Advisory Contracts 23 Section 2. Termination of Advisory Contract 24 Section 3. Advisor Compensation 24 Section 4. Total Operating Expenses 24 Section 5. Excess Expenses 25 ARTICLE X 25 Records and Reports 25 Section 1. Maintenance and Inspection of Share Register 25 Section 2. Maintenance and Inspection of Bylaws 25 Section 3. Maintenance and Inspection of Other Corporate Records 26 Section 4. Inspection by Director 26 Section 5. Annual Report to Shareholders 26 Section 6. Disclosure on Distribution 26 Section 7. Financial Statements 26 Section 8. Annual Statement of General Information 27 ARTICLE XI 27 General Corporate Matters 27 Section 1. Record Date for Purposes Other Than Notice and Voting 27 Section 2. Checks, Drafts, Evidence of Indebtedness 28 Section 3. Corporate Contracts and Instruments; How Executed 28 Section 4. Issuance of Certificates 28 Section 5. Lost Certificates 28 Section 6. Representation of Shares of Other Corporations 29 Section 7. Redemption and Stop Transfer for Tax Purposes 29 Section 8. Provisions in Conflict with Law or Regulations 29 Section 9. Competing Activities of Officers, Directors 29 Section 10. Construction 29 iii ARTICLE XII 30 Amendments, Specific Shareholder Voting Requirements 30 Section 1. Amendment by Shareholders 30 Section 2. Amendment by Directors 30 Section 3. Business Combinations 30 iv Bylaws of NetREIT A California Corporation ARTICLE I Definitions For the purpose of these Bylaws the following terms shall have the respective meanings stated: Section 1. "Advisor" shall mean a person or firm providing real estate investment advisory services to the Corporation on an ongoing basis. Section 2. "Advisory Contract" shall mean a contract with an Advisor. Section 3. "Affiliate" shall mean (a) any person directly or indirectly controlling, controlled by or under common control with another person, (b) any person owning or controlling ten percent (10%) or more of the outstanding voting securities of such other person, (c) any officer, director, trustee, or general partner of such person, and (d) if such person is an officer, director, trustee or general partner of another entity, then the entity for which that person acts in any capacity. " Section 4. "Appraisal" shall mean the evaluation of real property (which value may take into consideration the existing state of the property or a state to be created) by an independent qualified appraiser who is a member in good standing of the American Institute of Real Estate Appraisers (MAl) or is a disinterested person who, in the judgment of the Directors, is qualified to make such a determination. Each Appraisal shall be maintained in the Corporation's records for at least five (5) years and shall be available for inspection and duplication by any Shareholder. "The independent qualified appraiser shall be selected by a majority of the Board of Directors (including a majority of the Independent Directors). " Section 5. "Appraised Value" shall mean the value of a particular property as stated in the Appraisal. Section 6. "Average Invested Assets" shall mean for any period, the average of the Book Values of the Invested Assets of the corporation computed by taking the average of such values at the end of each month during such period. Section 7. "Book Value" shall mean the value of an asset or assets on the books of the Corporation, determined on the basis of generally accepted accounting principles consistently applied, without deduction for depreciation or bad debts or other asset valuation reserves and without deduction for mortgages or other security interest to which such asset or assets are subject. Section 8. "Bylaws" shall mean these Bylaws as amended, restated or modified from time to time. References in these Bylaws by the terms "hereof," "herein" and "hereunder" shall be deemed to refer to these Bylaws and shall not be limited to the particular article or section in which such words appear. 1 Section 9. "Corporation Property" shall mean as of any particular time any and all property, real, personal or otherwise, tangible or intangible, which is owned by, or on behalf of, the Corporation. Section 10. "Directors" or "Board of Directors"shall mean those persons designated as such, whether elected or appointed to act as directors and their successors. Section 11. "First Mortgage" shall mean a Mortgage, deed of trust, or similar interest, which takes priority or precedence over all other charges or liens upon the same Real Property, other than a lessee's interest therein, and which must be satisfied before such other charges are entitled to participate in the proceeds of any sale. Such Mortgage may be upon a lessee's interest in Real Property.
